Exhibit 10.1

 

FIRST AMENDMENT TO TRANSACTION AGREEMENT

 

THIS FIRST AMENDMENT TO TRANSACTION AGREEMENT (this “Amendment”) is made as of
June 22, 2016, by and among (a) Hospitality Properties Trust, a Maryland real
estate investment trust, (b) HPT TA Properties Trust, a Maryland real estate
investment trust, (c) HPT TA Properties LLC, a Maryland limited liability
company, (d) HPT PSC Properties Trust, a Maryland real estate investment trust,
(e) HPT PSC Properties LLC, a Maryland limited liability company,
(f) TravelCenters of America LLC, a Delaware limited liability company,
(g) TravelCenters of America Holding Company LLC, a Delaware limited liability
company, and (h) TA Operating LLC, a Delaware limited liability company.

 

PRELIMINARY STATEMENTS

 

The parties hereto are parties to that certain Transaction Agreement, dated as
of June 1, 2015 (the “Transaction Agreement”), which Transaction Agreement
provides for, inter alia, the purchase and sale of certain Development
Properties (this and other capitalized terms used and not otherwise defined in
this Amendment shall have the meanings given such terms in the Transaction
Agreement), including, without limitation, the Development Property located in
Quartzsite, Arizona (the “Quartzsite Development Property”).

 

The parties hereto now desire to amend the Transaction Agreement to replace the
Quartzsite Development Property with the Petro travel centers having addresses
at 1035 West State Road 42, Brazil, Indiana (the “Brazil Property”) and 4230
West Highway 24, Remington, Indiana (the “Remington Property” and, together with
the Brazil Property, collectively the “Additional Indiana Properties”) and, in
connection therewith, to amend the Amended and Restated TA Leases and the Petro
Lease in certain respects.

 

NOW, THEREFORE, it is agreed, effective as of the date hereof, as follows:

 

1.                                      Agreement.  All references in the
Transaction Agreement to the defined term “Agreement” shall mean and refer to
the Transaction Agreement as amended by this Amendment.

 

2.                                      Quartzsite Development Property.  The
Quartzsite Development Property is removed from the Transaction Agreement and is
no longer subject to the Transaction Agreement.  All references related to the
Quartzsite Development Property on Exhibit A and Schedules 2, 6 and 7 to the
Transaction Agreement are hereby deleted.  Without limiting the foregoing, all
of the text on Exhibit A-4 to the Transaction Agreement is hereby deleted and
replaced with a reference to “Intentionally deleted.”

 

3.                                      Additional Indiana Properties.  In lieu
of the Quartzsite Development Property, TA Operating will sell, and HPT-TA LLC
Landlord will acquire, on the date hereof, the Additional Indiana Properties and
any related Intangible Property on the terms and conditions applicable to the
purchase and sale of the Development Properties set forth in the Transaction
Agreement, as amended hereby, except as otherwise provided herein, in
consideration of the payment by HPT of a cash purchase price equal to
$23,876,000.00, of which $10,682,000.00 shall be allocated to the Brazil
Property and $13,194,000.00 shall be allocated to the Remington Property.  The
“base year” for the Additional Indiana Properties shall be the 2017 calendar
year.

 

--------------------------------------------------------------------------------


 

The Brazil Property shall be added to the Amended and Restated Lease No. 3 and
the Remington Property will be added to Amended and Restated Lease No. 1, in
each case pursuant to lease amendments in the forms attached to this Amendment.

 

4.                                      Environmental Matters.  The
representations and warranties made by the TA Parties to the HPT-TA Landlord in
Section 2.4 of the Transaction Agreement are incorporated into this Amendment by
this reference and are remade as of the date hereof as to the Additional Indiana
Properties only; provided, however, that HPT-TA Landlord hereby acknowledges
that the Remington Property is subject to the terms of that certain
Environmental Restrictive Covenant, dated as of January 16, 2013, by TA
Operating and, accordingly, the representations and warranties made by the TA
Parties in Section 2.4(b) of the Transaction Agreement with respect to the
Remington Property are being made subject to the terms of such Environmental
Restrictive Covenant and all matters disclosed therein; provided, further, that
the TA Parties hereby represent and warrant to HPT-TA Landlord that the
Remington Property and TA Operating are in compliance with all of the terms of
such Environmental Restrictive Covenant in all material respects.  For purposes
of the representation and warranty made in Section 2.4(d) of the Transaction
Agreement, the reference therein to Schedule 11 shall refer to Schedule 11
attached to this Amendment.

 

5.                                      Representations and Warranties.  All of
the representations and warranties of the parties set forth in Section 4 of the
Transaction Agreement are hereby remade by the applicable parties as of the date
hereof.

 

6.                                      Exhibit A.  Exhibit A to the Transaction
Agreement is further amended by (a) deleting the first page therefrom in its
entirety and replacing it with the first page of Exhibit A attached to this
Amendment and (b) adding Exhibit A-27 and Exhibit A-28 attached to this
Amendment immediately following Exhibit A-26 to the Transaction Agreement.

 

7.                                      Schedule 2.  Schedule 2 to the
Transaction Agreement is further amended to include the following entries:

 

Petro Brazil

1035 West State Road 42
Brazil, Indiana 47834

 

Petro Remington

4230 West Highway 24
Remington, Indiana 47977

 

8.                                      Schedule 6.  Schedule 6 to the
Transaction Agreement is further amended to include the following entries:

 

Real Property

 

Survey

 

 

 

Brazil, IN
1035 West State Road 42
Brazil, Indiana 47834

 

ALTA/NSPS Land Title Survey of 22.28 Acre Conveyed to TA Operating LLC Located
in the NE 1/4 , Sec. 36. T.12N, R.7W, dated April 28, 2016, prepared by ASA

 

2

--------------------------------------------------------------------------------


 

Real Property

 

Survey

 

 

 

 

 

Land Surveying (Ref. No. 16-054)

 

 

 

Remington, IN
4230 West Highway 24
Remington, Indiana 47977

 

ALTA/NSPS Land Title Survey for 4230 W. Highway 24, Remington, Indiana, dated
April 4, 2016, last revised April 8, 2016, prepared by Global Land Solutions,
LLC, coordinated by Commercial Due Diligence Services

 

9.                                      Schedule 7.  Schedule 7 to the
Transaction Agreement is further amended to include the following entries:

 

Real Property

 

Title

 

 

 

Brazil, IN
1035 West State Road 42
Brazil, Indiana 47834

 

Title Commitment NCS-784030-BOS1, having an effective date of March 21, 2016,
issued by First American.

 

 

 

Remington, IN
4230 West Highway 24
Remington, Indiana 47977

 

Title Commitment No. NCS-784031-BOS1, having an effective date of March 11,
2016, issued by First American.

 

10.                               Amendments to Leases.  Contemporaneously with
the execution and delivery of this Amendment, HPT TA Landlord and TA Operating
shall enter into amendments of the Amended and Restated TA Leases in the forms
attached hereto as Exhibit B-1 through Exhibit B-4 and HPT-PSC Landlord and TA
Operating shall enter into an amendment of the Petro Lease in the form attached
to this Amendment as Exhibit B-5 (collectively, the “Lease Amendments”), and TA
LLC and TA Holding shall execute such Lease Amendments as provided therein.

 

11.                               2007 Transaction Agreement.  Reference is made
to that certain Transaction Agreement, dated as of January 29, 2007, among HPT,
HPT-TA Landlord, TA LLC and The RMR Group Inc., as successor in interest to Reit
Management & Research LLC (the “2007 Transaction Agreement”).  The parties
hereto acknowledge and agree that the terms and provisions of the Lease
Amendments amend and restate the terms and provisions of Section 3.2 of the 2007
Transaction Agreement.

 

12.                               Ratification.  The Transaction Agreement (as
amended by this Amendment) is hereby ratified and confirmed.

 

13.                               Counterparts.  This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as a
sealed instrument as of the date first above written.

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name: John G. Murray

 

 

Title: President

 

 

 

 

 

HPT TA PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name: John G. Murray

 

 

Title: President

 

 

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name: John G. Murray

 

 

Title: President

 

 

 

 

 

HPT PSC PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name: John G. Murray

 

 

Title: President

 

 

 

 

 

HPT PSC PROPERTIES LLC

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name: John G. Murray

 

 

Title: President

 

[Signature Page to First Amendment to Transaction Agreement]

 

--------------------------------------------------------------------------------


 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

By:

/s/ Mark R. Young

 

 

Name: Mark R. Young

 

 

Title: Executive Vice President

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC

 

 

 

By:

/s/ Mark R. Young

 

 

Name: Mark R. Young

 

 

Title: Executive Vice President

 

 

 

 

 

TA OPERATING LLC

 

 

 

By:

/s/ Mark R. Young

 

 

Name: Mark R. Young

 

 

Title: Executive Vice President

 

[Signature Page to First Amendment to Transaction Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 11

 

Tanks

 

Site
Name

 

Facility ID/
Tank ID

 

Tank
#

 

Tank
Type

 

Active/
Abandoned

 

Single/Split

 

Volume

 

Substance
Stored

Brazil

 

2640

 

7

 

UST

 

Active

 

Single

 

8000

 

DEF

Brazil

 

2640

 

1

 

UST

 

Removed

 

Single

 

8000

 

Premium UL

Brazil

 

2640

 

2

 

UST

 

Removed

 

Single

 

20000

 

Regular UL

Brazil

 

2640

 

3

 

UST

 

Active

 

Single

 

20000

 

Diesel

Brazil

 

2640

 

4

 

UST

 

Active

 

Single

 

20000

 

Diesel

Brazil

 

2640

 

5

 

UST

 

Active

 

Single

 

12000

 

Regular UL

Brazil

 

2640

 

6

 

UST

 

Active

 

Single

 

10000

 

Premium UL

Brazil

 

2640

 

AST 1

 

AST

 

Active

 

NA

 

600

 

Motor Oil

Brazil

 

2640

 

AST 2

 

AST

 

Active

 

NA

 

600

 

Motor Oil

Remington

 

15483

 

14

 

UST

 

Active

 

Single

 

10000

 

DEF

Remington

 

15483

 

1

 

UST

 

Active

 

Single

 

12000

 

Diesel

Remington

 

15483

 

2

 

UST

 

Active

 

Single

 

12000

 

Diesel

Remington

 

15483

 

3

 

UST

 

Active

 

Single

 

12000

 

Diesel

Remington

 

15483

 

4

 

UST

 

Active

 

Single

 

12000

 

Diesel

Remington

 

15483

 

5

 

UST

 

Active

 

Single

 

10000

 

Unleaded Gasoline

Remington

 

15483

 

6

 

UST

 

Active

 

Single

 

10000

 

Unleaded Gasoline

Remington

 

15483

 

7

 

UST

 

Active

 

Single

 

10000

 

Premium Gasoline

Remington

 

15483

 

8

 

UST

 

Removed

 

Single

 

4000

 

Kerosene

Remington

 

15483

 

9

 

UST

 

Removed

 

Single

 

4000

 

Used Oil

Remington

 

15483

 

10

 

UST

 

Removed

 

Single

 

4000

 

New Oil

Remington

 

15483

 

11

 

UST

 

Active

 

Single

 

4000

 

Waste Oil

Remington

 

15483

 

12

 

UST

 

Active

 

Single

 

4000

 

Lube Oil

Remington

 

15483

 

13

 

UST

 

Active

 

Single

 

4000

 

Lube Oil

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Land

 

Ex.

 

Site Name

 

Street Address

 

City

 

State

 

Owner

A-1

 

Petro Gadsden

 

1724 West Grand Ave.

 

Gadsden

 

AL

 

TA Operating

A-2

 

TA Montgomery

 

980 West South Blvd.

 

Montgomery

 

AL

 

HPT-TA Trust Landlord

A-3

 

TA Holbrook

 

3747 Express Dr.

 

Holbrook

 

AZ

 

TA Operating

A-4

 

Intentionally deleted

 

 

 

 

 

 

 

 

A-5

 

TA Livingston

 

435 Winton Pkwy.

 

Livingston

 

CA

 

TA Operating

A-6

 

Petro Santa Nella

 

28991 West Gonzaga Road

 

Santa Nella

 

CA

 

TA Operating

A-7

 

TA Jackson

 

PO Box 967

 

Jackson

 

GA

 

HPT-TA LLC Landlord

A-8

 

TA Effingham

 

1702 W. Evergreen

 

Effingham

 

IL

 

TA Operating

A-9

 

Petro Monee

 

5915 Monee Rd.

 

Monee

 

IL

 

TA Operating

A-10

 

TA Morris

 

21 Romines Drive

 

Morris

 

IL

 

TA Operating

A-11

 

Petro Wilmington

 

Lorenzo Road

 

Wilmington

 

IL

 

TA Operating

A-12

 

Petro Gary

 

3001 Grant St.

 

Gary

 

IN

 

TA Operating

A-13

 

Petro Greensburg

 

1409 S. Country Rd #850 E.

 

Greensburg

 

IN

 

TA Operating

A-14

 

TA Porter South

 

1441 W. Highway 20

 

Porter

 

IN

 

TA Operating

A-15

 

TA Beto Junction

 

2775 U.S. Hwy 75

 

Lebo

 

KS

 

TA Operating

A-16

 

TA Greenwood

 

8560 Greenwood Rd.

 

Greenwood

 

LA

 

TA Operating

A-17

 

TA Battle Creek

 

15874 Eleven Mile Rd.

 

Battle Creek

 

MI

 

TA Operating

A-18

 

TA Columbia

 

Bluff Road

 

Columbia

 

SC

 

TA Operating

A-19

 

Petro Florence

 

3001 TV Road

 

Florence

 

SC

 

TA Operating

A-20

 

TA Knoxville

 

615 Watt Road

 

Knoxville

 

TN

 

HPT-TA Trust Landlord

A-21

 

TA Pioneer

 

289 Howard Baker Highway

 

Pioneer

 

TN

 

TA Operating LLC

A-22

 

TA Denton

 

6420 N I-35

 

Denton

 

TX

 

HPT-TA Trust Landlord

A-23

 

TA Edinburg

 

8301 N Expressway 281

 

Edinburg

 

TX

 

TA Operating

A-24

 

TA Hillsboro

 

US 77

 

Hillsboro

 

TX

 

TA Operating

A-25

 

TA Laredo

 

1010 Beltway Parkway

 

Laredo

 

TX

 

TA Operating

A-26

 

TA Sweetwater

 

PO Box 1578

 

Sweetwater

 

TX

 

HPT-TA Trust Landlord

A-27

 

Petro Brazil

 

1035 W. State Road 42

 

Brazil

 

IN

 

TA Operating

A-28

 

Petro Remington

 

4230 W. Highway 24

 

Remington

 

IN

 

TA Operating

 

Note:  For the avoidance of doubt, the land owned or ground leased by HPT-TA
Trust Landlord or HPT-TA LLC Landlord and identified on Schedule 3, Schedule 4-A
and Schedule 4-C of this Agreement in connection with certain of the TA Legacy
Properties is not included in the defined term Land for purposes of this
Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-27

 

Petro Brazil

1035 West State Road 42
Brazil, Indiana 47834

 

Real property in the City of Brazil, County of Clay, State of Indiana, described
as follows:

 

TRACT I:

 

A PART OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 36, TOWNSHIP
12 NORTH, RANGE 7 WEST, MORE PARTICULARLY DESCRIBED TO-WIT:

 

BEGINNING AT THE NORTHEAST CORNER OF SECTION 36; THENCE NORTH 87 DEGREES 48
MINUTES 30 SECONDS WEST 740 FEET ALONG THE NORTH LINE OF SAID SECTION TO A
POINT; THENCE SOUTH 00 DEGREES 38 MINUTES 00 SECONDS WEST 775 FEET TO A POINT;
THENCE SOUTH 87 DEGREES 48 MINUTES 30 SECONDS EAST 740 FEET TO A POINT ON THE
EAST LINE OF SECTION 36; THENCE NORTH 00 DEGREES 38 MINUTES 00 SECONDS EAST
ALONG THE EAST LINE OF SAID SECTION 36, 775 FEET TO THE PLACE OF BEGINNING.

 

TRACT II:

 

A PART OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 36, TOWNSHIP
12 NORTH, RANGE 7 WEST, MORE PARTICULARLY DESCRIBED AS FOLLOWS, TO-WIT:

 

BEGINNING AT A POINT 740 FEET WEST OF THE NORTHEAST CORNER OF SECTION 36; THENCE
SOUTH PARALLEL WITH THE EAST SECTION LINE 775 FEET; THENCE WEST PARALLEL WITH
THE NORTH SECTION LINE 290 FEET; THENCE NORTH 775 FEET TO THE NORTH SECTION LINE
OF SECTION 36; THENCE EAST ALONG THE SECTION LINE 290 FEET TO THE PLACE OF
BEGINNING.

 

TRACT III:

 

A PART OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 36, TOWNSHIP
12 NORTH, RANGE 7 WEST, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT 1030 FEET WEST OF THE NORTHEAST CORNER OF SECTION 36;
THENCE SOUTH PARALLEL WITH THE EAST SECTION LINE 775 FEET; THENCE WEST 290 FEET;
THENCE NORTH 775 FEET TO THE NORTH SECTION LINE OF SECTION 36; THENCE EAST ALONG
THE NORTH SECTION LINE 290 FEET TO THE PLACE OF BEGINNING.

 

EXCEPTING THEREFROM, A PART OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF
SECTION 36, TOWNSHIP 12 NORTH, RANGE 7 WEST, MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

BEGINNING AT THE NORTHWEST CORNER OF THE NORTHEAST QUARTER OF THE NORTHEAST
QUARTER OF SECTION 36, TOWNSHIP 12 NORTH, RANGE 7 WEST;

 

--------------------------------------------------------------------------------


 

THENCE EAST 190 FEET; THENCE SOUTH 270 FEET; THENCE WEST 190 FEET; THENCE NORTH
270 FEET TO THE POINT OF BEGINNING.

 

Exhibit A-27

 

--------------------------------------------------------------------------------


 

EXHIBIT A-28

 

Petro Remington

4230 West Highway 24
Remington, Indiana 47977

 

Real property in the City of Remington, County of Jasper, State of Indiana,
described as follows:

 

TRACT NO. 1:

 

A PART OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 27 NORTH, RANGE 6
WEST, IN CARPENTER TOWNSHIP, JASPER COUNTY, INDIANA, AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF SAID QUARTER; THENCE ON AND ALONG THE
SOUTH LINE THEREOF, NORTH 89 DEGREES 18 MINUTES 50 SECONDS WEST (BEARING DERIVED
FROM U.S. #24 AND I-65 HIGHWAY PLANS) 2060.28 FEET; THENCE LEAVING THE SAID
SOUTH LINE, NORTH 00 DEGREES 40 MINUTES 30 SECONDS EAST 83.16 FEET TO THE POINT
OF BEGINNING, SAID POINT ALSO BEING ON THE NORTH RIGHT-OF-WAY LINE OF U.S. #24
AND 250.00 FEET WEST OF THE TERMINAL POINT OF LIMITED ACCESS RIGHT-OF-WAY OF
INTERSTATE 65, AND THE SOUTHWEST CORNER OF THE TRACT CONVEYED TO SUN OIL COMPANY
BY DEED RECORDED IN DEED RECORD 169 PAGE 463; THENCE ON AND ALONG THE SAID
RIGHT-OF-WAY NORTH 89 DEGREES 19 MINUTES 30 SECONDS WEST 100.00 FEET; THENCE
LEAVING THE SAID RIGHT-OF-WAY SOUTH 00 DEGREES 40 MINUTES 30 SECONDS WEST 83.14
FEET TO THE SOUTH LINE OF THE SAID QUARTER SECTION; THENCE ON AND ALONG THE SAID
SOUTH LINE NORTH 89 DEGREES 18 MINUTES 50 SECONDS WEST 300.00 FEET; THENCE
LEAVING THE SAID LINE NORTH 00 DEGREES 40 MINUTES 30 SECONDS EAST 761.59 FEET;
THENCE PARALLEL WITH THE CENTERLINE OF U.S. #24, SOUTH 89 DEGREES 19 MINUTES 30
SECONDS EAST 600.00 FEET; THENCE SOUTH 00 DEGREES 40 MINUTES 30 SECONDS WEST
478.51 FEET; THENCE PARALLEL WITH THE CENTER LINE OF U.S. #24, NORTH 89 DEGREES
19 MINUTES 30 SECONDS WEST 200.00 FEET; THENCE SOUTH 00 DEGREES 40 MINUTES 30
SECONDS WEST 200.00 FEET TO THE POINT OF BEGINNING.

 

TRACT NO. 2:

 

THAT PART OF THE SOUTH HALF OF SECTION 20, TOWNSHIP 27 NORTH, RANGE 6 WEST IN
CARPENTER TOWNSHIP, JASPER COUNTY, INDIANA, DESCRIBED BY:

 

BASIS OF BEARINGS: INDIANA STATE PLAN COORDINATE SYSTEM, WEST ZONE.

 

COMMENCING AT THE SOUTHWEST CORNER OF SAID SECTION 20; THENCE SOUTH 89 DEGREES
23 MINUTES 25 SECONDS EAST ALONG THE SECTION LINE, A DISTANCE OF 2844.90 FEET;
THENCE NORTH 00 DEGREES 37 MINUTES 43 SECONDS EAST, A DISTANCE OF 761.59 FEET TO
THE NORTHWEST CORNER OF THE I-69 AUTO TRUCK PLAZA, INC. PROPERTY, AS DESCRIBED
IN DEED RECORD 204 PAGE 461, JASPER COUNTY RECORDER’S OFFICE AND THE POINT OF
BEGINNING OF THIS DESCRIPTION; THENCE NORTH 00 DEGREES 37 MINUTES 43 SECONDS
EAST, A DISTANCE OF 200.00 FEET; THENCE SOUTH 89 DEGREES 22 MINUTES 17 SECONDS

 

--------------------------------------------------------------------------------


 

EAST, A DISTANCE OF 600.00 FEET; THENCE SOUTH 00 DEGREES 37 MINUTES 43 SECONDS
WEST, A DISTANCE OF 200.00 FEET TO AN EXISTING SURVEY MARKER LOCATED AT THE
NORTHEAST CORNER OF SAID I-69 AUTO TRUCK PLAZA, INC. PROPERTY; THENCE NORTH 89
DEGREES 22 MINUTES 17 SECONDS WEST ALONG THE NORTH LINE OF SAID I-69 AUTO TRUCK
PLAZA, INC. PROPERTY, A DISTANCE OF 600.00 FEET TO THE POINT OF BEGINNING.

 

TRACT NO. 3:

 

THAT PART OF THE SOUTH HALF OF SECTION 20, TOWNSHIP 27 NORTH, RANGE 6 WEST IN
CARPENTER TOWNSHIP, JASPER COUNTY, INDIANA, DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHWEST CORNER OF SAID SECTION 20; THENCE SOUTH 89 DEGREES
23 MINUTES 25 SECONDS EAST ALONG THE SECTION LINE, A DISTANCE OF 2844.90 FEET;
THENCE NORTH 00 DEGREES 37 MINUTES 43 SECONDS EAST, A DISTANCE OF 961.59 FEET TO
THE NORTHWEST CORNER OF THE I-69 AUTO TRUCK PLAZA, INC. PROPERTY, AND THE POINT
OF BEGINNING OF THIS DESCRIPTION;

 

THENCE NORTH 00 DEGREES 37 MINUTES 43 SECONDS EAST, A DISTANCE OF 150.00 FEET;
THENCE SOUTH 89 DEGREES 22 MINUTES 17 SECONDS EAST, A DISTANCE OF 600.00 FEET;
THENCE SOUTH 00 DEGREES 37 MINUTES 43 SECONDS WEST, A DISTANCE OF 150.00 FEET;
THENCE NORTH 89 DEGREES 22 MINUTES 17 SECONDS WEST ALONG THE NORTH LINE OF SAID
I-69 AUTO TRUCK PLAZA, INC. PROPERTY, A DISTANCE OF 600.00 FEET TO THE POINT OF
BEGINNING.

 

ALL IN JASPER COUNTY, INDIANA.

 

PIN NUMBERS: 37-02-20-000-08-000-002

37-02-20-000-015-000-002

37-02-20-000-009-001-002

 

Exhibit A-28

 

--------------------------------------------------------------------------------


 

Exhibit B-1

 

Amendment to Amended and Restated TA Lease No. 1

 

(See attached copy.)

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 1

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 1 (this
“Amendment”) is made and entered into as of [·], 2016, by and between HPT TA
PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA PROPERTIES
LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 1, dated as of June 9, 2015 (the “Lease”);

 

WHEREAS, simultaneously herewith, HPT TA Properties LLC has acquired from Tenant
certain land and improvements comprising a travel center having an address at
4230 West Highway 24, Remington, Indiana 47977, as further described on
Exhibit A-40 attached to this Amendment (collectively, the “Remington
Property”);

 

WHEREAS, Landlord and Tenant desire to amend the Lease to include the Remington
Property as a Property (this and other capitalized terms used and not otherwise
defined in this Amendment shall have the meanings given such terms in the Lease)
and in certain other respects; and

 

WHEREAS, Guarantor is executing this Amendment to confirm the continuation of
the Guaranty;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Base Year.  The defined term “Base Year”
set forth in Section 1.10 of the Lease shall mean, with respect to the Remington
Property, the 2017 calendar year.

 

2.                                      Commencement Date.  The defined term
“Commencement Date” set forth in Section 1.18 of the Lease shall mean, with
respect to the Remington Property, the date of this Amendment.

 

3.                                      Minimum Rent.  The defined term “Minimum
Rent” set forth in Section 1.66 of the Lease is hereby deleted in its entirety
and replaced with the following:

 

1.66                        “Minimum Rent” shall mean Fifty Million Three
Hundred Nineteen Thousand One Hundred Seventy-Six and 44/100ths Dollars
($50,319,176.44).

 

Exhibit B-1

 

--------------------------------------------------------------------------------


 

4.                                      Leased Property.  Section 2.1(a) of the
Lease is hereby amended by deleting the reference to “Exhibits A-1 through A-39”
in the second line thereof and replacing it with a reference to “Exhibits A-1
through A-40.”

 

5.                                      Right to Repool Properties.  A new
Section 2.5 is added to the Lease immediately after Section 2.4 as follows:

 

2.5                               Right to Repool Properties.  Landlord shall
have the right from time to time in connection with a financing or other capital
raising transaction to terminate the Term of this Agreement with respect to one
or more Properties and contemporaneously to lease such Properties back to Tenant
or an Affiliated Person as to Tenant under one of the Other Leases, and/or that
certain Lease Agreement, dated as of May 30, 2007, among HPT PSC Properties
Trust, HPT PSC Properties LLC, and Tenant, as amended, and/or one or more new
lease(s) as determined by Landlord (a “repooling”), provided that Landlord shall
have obtained Tenant’s prior written consent to any such repooling, which
consent shall not be unreasonably withheld, conditioned or delayed.  Each party
agrees to execute and deliver such documentation as the other party may
reasonably request in connection with any such new lease or repooling,
including, without limitation, a new lease, a lease amendment, and a new
guaranty from Guarantor or confirmation from Guarantor that its existing
Guaranty applies to any such new lease or lease amendment.

 

6.                                      Right of First Refusal.  A new
Section 2.6 is added to the Lease immediately after the new Section 2.5 as
follows:

 

2.6                               Right of First Refusal.

 

(a)                           At no time during the term of this Agreement may
Tenant or any Affiliated Person as to Tenant (including, without limitation, TCA
or any Affiliated Person as to TCA), directly or indirectly, purchase, lease,
mortgage or otherwise finance (including through a sale and leaseback
transaction), or participate in the purchase, lease, mortgage or financing of,
any Travel Center, or any property intended to be used as a Travel Center, other
than a Travel Center or property that is operated or proposed to be operated as
a “Petro” or “Petro Stopping Center” or otherwise under the “Petro” brand, in
the United States or Canada, without first having (i) provided written notice of
such proposed transaction to Landlord, describing such proposed transaction in
sufficient detail (including pricing and all other material terms) and offering
Landlord the right to purchase, lease, mortgage or finance such Travel Center or
property and (ii) negotiated in good faith with Landlord.  If, after ten
(10) Business Days, Landlord and Tenant (or any applicable Affiliated Person as
to Tenant) have not reached agreement on the terms of such purchase, lease,
mortgage or financing, Tenant (or such Affiliated Person as to Tenant) will be
free to purchase, lease, mortgage or finance such Travel Center or property
itself or with others, free of the restrictions of this Section 2.6.

 

(b)                                 Tenant agrees that irreparable damage would
occur if its obligations under this Section 2.6 were not performed in accordance
with their

 

Exhibit B-1

 

--------------------------------------------------------------------------------


 

terms and that Landlord’s remedy at law for Tenant’s breach of its obligations
under this Section 2.6 would be inadequate.  Upon any such breach, Landlord
shall be entitled (in addition to any other rights or remedies it may have at
law) to seek an injunction enjoining and restraining Tenant and/or such
Affiliated Person as to Tenant from continuing such breach.  Tenant agrees that
the period of restriction and the geographical area of restriction imposed upon
Tenant are fair and reasonable.  If the provisions of this Section 2.6 relating
to the period or the area of restriction are determined to exceed the maximum
period or areas which a court having jurisdiction over the matter would deem
enforceable, such period or area shall, for purposes of this Agreement, be
deemed to be the maximum period or area which such court determines valid and
enforceable.  Nothing contained in this Section 2.6(b) shall limit Landlord from
pursuing any other rights or remedies available to it for any breach by Tenant
of any of its obligations under Section 2.6 (including, without limitation, any
of the rights or remedies contemplated by Article 12 of this Agreement).

 

7.                                      Exhibit A.  Exhibit A to the Lease is
hereby amended by (a) deleting the initial page entitled “EXHIBITS A-1 through
A-39” therefrom in its entirety and replacing it with the page entitled
“EXHIBITS A-1 through A-40” attached hereto and (b) adding Exhibit A-40 attached
to this Amendment immediately following Exhibit A-39 to the Lease.

 

8.                                      Exhibit C.  Exhibit C to the Lease is
hereby deleted in its entirety and replaced with Exhibit C attached to this
Amendment.

 

9.                                      Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed and all other terms remain in full force
and effect.

 

10.                               Counterparts.  This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit B-1

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC

 

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

Exhibit B-1

 

--------------------------------------------------------------------------------


 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty; and said
Guarantors furthermore agree to enter into similar confirmations as to any
future amendment(s) of the Lease, as amended by this Amendment, entered into
pursuant to Section 2.5 thereof and to enter into a guaranty (in form similar to
the Guaranty) of the obligations of the tenant under any new lease entered into
pursuant to said Section 2.5.  Furthermore, each Guarantor acknowledges the
terms and provisions of Section 2.6 of the Lease, as amended by this Amendment,
and agrees that it shall comply (and it shall cause all of its Affiliated
Persons to comply) with the terms and provisions of said Section 2.6, as if each
such Guarantor and any such Affiliated Person had executed said Lease as Tenant
thereunder.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC

 

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

Exhibit B-1

 

--------------------------------------------------------------------------------


 

EXHIBITS A-1 through A-40

 

Land

 

Exhibit

 

TA Site No.

 

Property Address

A-1

 

352

 

1724 West Grand Avenue, Gadsden, AL 35904.

A-2

 

226

 

1501 N. Fort Grant Road, Wilcox, AZ 85643.

A-3

 

160

 

27769 Lagoon Drive, Buttonwillow, CA 93206.

A-4

 

162

 

4325 Guasti Road, Ontario, CA 91761.

A-5

 

163

 

12310 S. Highway 33, Santa Nella, CA 95322.

A-6

 

174

 

12151 W. 44th Avenue, Wheat Ridge (Denver West), CO 80033.

A-7

 

171

 

3 East Industrial Road     , Branford (New Haven), CT 06405.

A-8

 

178

 

2112 Highway 71 South, Marianna, FL 32448.

A-9

 

197

 

8909 20th Street, Vero Beach, FL 32966.

A-10

 

177

 

4401 Highway 17, Richmond Hill (Savannah), GA 31324.

A-11

 

44

 

19 N. 430 Route 20, Hampshire (Elgin), IL 60140.

A-12

 

236

 

21 Romines Dr., Morris, IL 60450.

A-13

 

379

 

1409 S. Country Road #850 East, Greensburg, IN 47240.

A-14

 

219

 

1201 Ripley Street, Lake Station, IN 46405.

A-15

 

46

 

224 Highway 65 South, Tallulah, LA 71284.

A-16

 

151

 

7401 Assateague Drive, Jessup, MD 20794.

A-17

 

89

 

200 Baker Road, Dexter (Ann Arbor), MI 48130.

A-18

 

47

 

2150 Russell Mt. Gilead Rd., Meridian, MS 39301.

A-19

 

18

 

102 NW 4th Street, Concordia, MO 64020.

A-20

 

172

 

200 North McCarran Blvd., Sparks, NV 89431.

A-21

 

211

 

108 Ocean Drive, Greenland, NH 03840.

A-22

 

8

 

3404 W. Highway 66, Gallup, NM 87301.

A-23

 

14

 

202 N. Motel Blvd., Las Cruces, NM 88005.

A-24

 

208

 

9616 Commerce Drive, Dansville, NY 14437.

A-25

 

24

 

940 US Rt. 42, NE, London, OH 43140.

A-26

 

15

 

8834 Lake Road, Seville, OH 44273.

A-27

 

58

 

5400 Seventy Six Drive, Youngstown, OH 44515.

A-28

 

212

 

6 Buckhorn Road, Bloomsburg, PA 17815.

A-29

 

3

 

245 Allegheny Blvd., Brookville, PA 15825.

A-30

 

393

 

3001 TV Road, Florence, SC 29501.

A-31

 

117

 

13011 Old Hickory Blvd., Antioch, TN 37013.

A-32

 

231

 

802 E. York, Highway 59, Ganado, TX 77962.

A-33

 

49

 

2105 S. Goliad Street, Rockwall, TX 75087.

A-34

 

60

 

8836 N. Highway 40, Tooele (Salt Lake City), UT 84074.

A-35

 

143

 

1025 Peppers Ferry Rd., Wytheville, VA 24382.

A-36

 

176

 

46630 North Bend Way, North Bend (Seattle East), WA 98045.

A-37

 

149

 

4195 State Rt. 34, Hurricane, WV 25526.

A-38

 

192

 

713 Highway 12, Hudson, WI 54016.

A-39

 

187

 

4000 I-80 Service Rd., Burns (Cheyenne), WY 82053.

A-40

 

382

 

4230 West Highway 24, Remington, IN 47977.

 

[See attached copies.]

 

Exhibit B-1

 

--------------------------------------------------------------------------------


 

EXHIBIT A-40

 

Petro Remington

4230 West Highway 24
Remington, Indiana 47977

 

Real property in the City of Remington, County of Jasper, State of Indiana,
described as follows:

 

TRACT NO. 1:

 

A PART OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 27 NORTH, RANGE 6
WEST, IN CARPENTER TOWNSHIP, JASPER COUNTY, INDIANA, AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF SAID QUARTER; THENCE ON AND ALONG THE
SOUTH LINE THEREOF, NORTH 89 DEGREES 18 MINUTES 50 SECONDS WEST (BEARING DERIVED
FROM U.S. #24 AND I-65 HIGHWAY PLANS) 2060.28 FEET; THENCE LEAVING THE SAID
SOUTH LINE, NORTH 00 DEGREES 40 MINUTES 30 SECONDS EAST 83.16 FEET TO THE POINT
OF BEGINNING, SAID POINT ALSO BEING ON THE NORTH RIGHT-OF-WAY LINE OF U.S. #24
AND 250.00 FEET WEST OF THE TERMINAL POINT OF LIMITED ACCESS RIGHT-OF-WAY OF
INTERSTATE 65, AND THE SOUTHWEST CORNER OF THE TRACT CONVEYED TO SUN OIL COMPANY
BY DEED RECORDED IN DEED RECORD 169 PAGE 463; THENCE ON AND ALONG THE SAID
RIGHT-OF-WAY NORTH 89 DEGREES 19 MINUTES 30 SECONDS WEST 100.00 FEET; THENCE
LEAVING THE SAID RIGHT-OF-WAY SOUTH 00 DEGREES 40 MINUTES 30 SECONDS WEST 83.14
FEET TO THE SOUTH LINE OF THE SAID QUARTER SECTION; THENCE ON AND ALONG THE SAID
SOUTH LINE NORTH 89 DEGREES 18 MINUTES 50 SECONDS WEST 300.00 FEET; THENCE
LEAVING THE SAID LINE NORTH 00 DEGREES 40 MINUTES 30 SECONDS EAST 761.59 FEET;
THENCE PARALLEL WITH THE CENTERLINE OF U.S. #24, SOUTH 89 DEGREES 19 MINUTES 30
SECONDS EAST 600.00 FEET; THENCE SOUTH 00 DEGREES 40 MINUTES 30 SECONDS WEST
478.51 FEET; THENCE PARALLEL WITH THE CENTER LINE OF U.S. #24, NORTH 89 DEGREES
19 MINUTES 30 SECONDS WEST 200.00 FEET; THENCE SOUTH 00 DEGREES 40 MINUTES 30
SECONDS WEST 200.00 FEET TO THE POINT OF BEGINNING.

 

TRACT NO. 2:

 

THAT PART OF THE SOUTH HALF OF SECTION 20, TOWNSHIP 27 NORTH, RANGE 6 WEST IN
CARPENTER TOWNSHIP, JASPER COUNTY, INDIANA, DESCRIBED BY:

 

BASIS OF BEARINGS: INDIANA STATE PLAN COORDINATE SYSTEM, WEST ZONE.

 

COMMENCING AT THE SOUTHWEST CORNER OF SAID SECTION 20; THENCE SOUTH 89 DEGREES
23 MINUTES 25 SECONDS EAST ALONG THE SECTION LINE, A DISTANCE OF 2844.90 FEET;
THENCE NORTH 00 DEGREES 37 MINUTES 43 SECONDS EAST, A DISTANCE OF 761.59 FEET TO
THE NORTHWEST CORNER OF THE I-69 AUTO TRUCK PLAZA, INC. PROPERTY, AS DESCRIBED
IN DEED RECORD 204 PAGE 461, JASPER COUNTY RECORDER’S OFFICE AND THE POINT OF
BEGINNING OF THIS DESCRIPTION; THENCE NORTH 00 DEGREES 37 MINUTES 43 SECONDS
EAST, A DISTANCE OF 200.00 FEET; THENCE SOUTH 89 DEGREES 22 MINUTES 17 SECONDS

 

Exhibit B-1

 

--------------------------------------------------------------------------------


 

EAST, A DISTANCE OF 600.00 FEET; THENCE SOUTH 00 DEGREES 37 MINUTES 43 SECONDS
WEST, A DISTANCE OF 200.00 FEET TO AN EXISTING SURVEY MARKER LOCATED AT THE
NORTHEAST CORNER OF SAID I-69 AUTO TRUCK PLAZA, INC. PROPERTY; THENCE NORTH 89
DEGREES 22 MINUTES 17 SECONDS WEST ALONG THE NORTH LINE OF SAID I-69 AUTO TRUCK
PLAZA, INC. PROPERTY, A DISTANCE OF 600.00 FEET TO THE POINT OF BEGINNING.

 

TRACT NO. 3:

 

THAT PART OF THE SOUTH HALF OF SECTION 20, TOWNSHIP 27 NORTH, RANGE 6 WEST IN
CARPENTER TOWNSHIP, JASPER COUNTY, INDIANA, DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHWEST CORNER OF SAID SECTION 20; THENCE SOUTH 89 DEGREES
23 MINUTES 25 SECONDS EAST ALONG THE SECTION LINE, A DISTANCE OF 2844.90 FEET;
THENCE NORTH 00 DEGREES 37 MINUTES 43 SECONDS EAST, A DISTANCE OF 961.59 FEET TO
THE NORTHWEST CORNER OF THE I-69 AUTO TRUCK PLAZA, INC. PROPERTY, AND THE POINT
OF BEGINNING OF THIS DESCRIPTION;

 

THENCE NORTH 00 DEGREES 37 MINUTES 43 SECONDS EAST, A DISTANCE OF 150.00 FEET;
THENCE SOUTH 89 DEGREES 22 MINUTES 17 SECONDS EAST, A DISTANCE OF 600.00 FEET;
THENCE SOUTH 00 DEGREES 37 MINUTES 43 SECONDS WEST, A DISTANCE OF 150.00 FEET;
THENCE NORTH 89 DEGREES 22 MINUTES 17 SECONDS WEST ALONG THE NORTH LINE OF SAID
I-69 AUTO TRUCK PLAZA, INC. PROPERTY, A DISTANCE OF 600.00 FEET TO THE POINT OF
BEGINNING.

 

ALL IN JASPER COUNTY, INDIANA.

 

PIN NUMBERS: 37-02-20-000-08-000-002

37-02-20-000-015-000-002

37-02-20-000-009-001-002

 

Exhibit B-1

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Petro Properties

 

TA Site No.

 

Property Address

352

 

1724 West Grand Avenue, Gadsden, AL 35904.

379

 

1409 S. Country Road #850 East, Greensburg, IN 47240.

393

 

3001 TV Road, Florence, SC 29501.

382

 

4230 West Highway 24, Remington, IN 47977

 

Exhibit B-1

 

--------------------------------------------------------------------------------


 

Exhibit B-2

 

Amendment to Amended and Restated TA Lease No. 2

 

(See attached copy.)

 

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 2

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 2 (this
“Amendment”) is made and entered into as of [·], 2016, by and between HPT TA
PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA PROPERTIES
LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 2, dated as of June 9, 2015, as amended by that certain
First Amendment to Amended and Restated Lease Agreement No. 2, dated as of
June 16, 2015, that certain Second Amendment to Amended and Restated Lease
Agreement No. 2, dated as of June 23, 2015, and that certain Third Amendment to
Amended and Restated Lease No. 2, dated as of September 23, 2015 (as so amended,
the “Lease”);

 

WHEREAS, Landlord and Tenant desire to amend the Lease in certain respects; and

 

WHEREAS, Guarantor (this and other capitalized terms used and not otherwise
defined in this Amendment shall have the meanings given such terms in the Lease)
is executing this Amendment to confirm the continuation of the Guaranty;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Right to Repool Properties.  A new
Section 2.5 is added to the Lease immediately after Section 2.4 as follows:

 

2.5                               Right to Repool Properties.  Landlord shall
have the right from time to time in connection with a financing or other capital
raising transaction to terminate the Term of this Agreement with respect to one
or more Properties and contemporaneously to lease such Properties back to Tenant
or an Affiliated Person as to Tenant under one of the Other Leases, and/or that
certain Lease Agreement, dated as of May 30, 2007, among HPT PSC Properties
Trust, HPT PSC Properties LLC, and Tenant, as amended, and/or one or more new
lease(s) as determined by Landlord (a “repooling”), provided that Landlord shall
have obtained Tenant’s prior written consent to any such repooling, which
consent shall not be unreasonably withheld, conditioned or delayed.  Each party
agrees to execute and deliver such documentation as the other party may
reasonably request in connection with any such new lease or repooling,
including, without limitation, a new lease, a lease amendment, and a new
guaranty from Guarantor or confirmation from Guarantor that its existing
Guaranty applies to any such new lease or lease amendment.

 

Exhibit B-2

 

--------------------------------------------------------------------------------


 

3.                                      Right of First Refusal.  A new
Section 2.6 is added to the Lease immediately after new Section 2.5 as follows:

 

2.6                               Right of First Refusal.

 

(a)                                 At no time during the term of this Agreement
may Tenant or any Affiliated Person as to Tenant (including, without limitation,
TCA or any Affiliated Person as to TCA), directly or indirectly, purchase,
lease, mortgage or otherwise finance (including through a sale and leaseback
transaction), or participate in the purchase, lease, mortgage or financing of,
any Travel Center, or any property intended to be used as a Travel Center, other
than a Travel Center or property that is operated or proposed to be operated as
a “Petro” or “Petro Stopping Center” or otherwise under the “Petro” brand, in
the United States or Canada, without first having (i) provided written notice of
such proposed transaction to Landlord, describing such proposed transaction in
sufficient detail (including pricing and all other material terms) and offering
Landlord the right to purchase, lease, mortgage or finance such Travel Center or
property and (ii) negotiated in good faith with Landlord.  If, after ten
(10) Business Days, Landlord and Tenant (or any applicable Affiliated Person as
to Tenant) have not reached agreement on the terms of such purchase, lease,
mortgage or financing, Tenant (or such Affiliated Person as to Tenant) will be
free to purchase, lease, mortgage or finance such Travel Center or property
itself or with others, free of the restrictions of this Section 2.6.

 

(b)                                 Tenant agrees that irreparable damage would
occur if its obligations under this Section 2.6 were not performed in accordance
with their terms and that Landlord’s remedy at law for Tenant’s breach of its
obligations under this Section 2.6 would be inadequate.  Upon any such breach,
Landlord shall be entitled (in addition to any other rights or remedies it may
have at law) to seek an injunction enjoining and restraining Tenant and/or such
Affiliated Person as to Tenant from continuing such breach.  Tenant agrees that
the period of restriction and the geographical area of restriction imposed upon
Tenant are fair and reasonable.  If the provisions of this Section 2.6 relating
to the period or the area of restriction are determined to exceed the maximum
period or areas which a court having jurisdiction over the matter would deem
enforceable, such period or area shall, for purposes of this Agreement, be
deemed to be the maximum period or area which such court determines valid and
enforceable.  Nothing contained in this Section 2.6(b) shall limit Landlord from
pursuing any other rights or remedies available to it for any breach by Tenant
of any of its obligations under Section 2.6 (including, without limitation, any
of the rights or remedies contemplated by Article 12 of this Agreement).

 

Exhibit B-2

 

--------------------------------------------------------------------------------


 

4.                                      Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed and all other terms remain in full force
and effect.

 

5.                                      Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit B-2

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC

 

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

Exhibit B-2

 

--------------------------------------------------------------------------------


 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty; and said
Guarantors furthermore agree to enter into similar confirmations as to any
future amendment(s) of the Lease, as amended by this Amendment, entered into
pursuant to Section 2.5 thereof and to enter into a guaranty (in form similar to
the Guaranty) of the obligations of the tenant under any new lease entered into
pursuant to said Section 2.5.  Furthermore, each Guarantor acknowledges the
terms and provisions of Section 2.6 of the Lease, as amended by this Amendment,
and agrees that it shall comply (and it shall cause all of its Affiliated
Persons to comply) with the terms and provisions of said Section 2.6, as if each
such Guarantor and any such Affiliated Person had executed said Lease as Tenant
thereunder.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC

 

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

Exhibit B-2

 

--------------------------------------------------------------------------------


 

Exhibit B-3

 

Amendment to Amended and Restated TA Lease No. 3

 

(See attached copy.)

 

Exhibit B-3

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 3

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 3 (this
“Amendment”) is made and entered into as of [·], 2016, by and between HPT TA
PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA PROPERTIES
LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 3, dated as of June 9, 2015, as amended by that certain
First Amendment to Amended and Restated Lease Agreement No. 3, dated as of
September 23, 2015 (as so amended, the “Lease”);

 

WHEREAS, simultaneously herewith, HPT TA Properties LLC has acquired from Tenant
certain land and improvements comprising a travel center having an address at
1035 West State Road 42, Brazil, Indiana 47834, as further described on
Exhibit A-39 attached to this Amendment (the “Brazil Property”);

 

WHEREAS, Landlord and Tenant desire to amend the Lease to include the Brazil
Property as a Property (this and other capitalized terms used and not otherwise
defined in this Amendment shall have the meanings given such terms in the
Lease); and

 

WHEREAS, Guarantor is executing this Amendment to confirm the continuation of
the Guaranty;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Base Year.  The defined term “Base Year”
set forth in Section 1.10 of the Lease shall mean, with respect to the Brazil
Property, the 2017 calendar year.

 

2.                                      Commencement Date.  The defined term
“Commencement Date” set forth in Section 1.18 of the Lease shall mean, with
respect to the Brazil Property, the date of this Amendment.

 

3.                                      Minimum Rent.  The defined term “Minimum
Rent” set forth in Section 1.66 of the Lease is hereby deleted in its entirety
and replaced with the following:

 

1.66                        “Minimum Rent” shall mean Fifty-One Million Five
Hundred Thirty-Eight Thousand Twenty-Seven and 25/100ths Dollars
($51,538,027.25).

 

Exhibit B-3

 

--------------------------------------------------------------------------------


 

4.                                      Leased Property.  Section 2.1(a) of the
Lease is hereby amended by deleting the reference to “Exhibits A-1 through A-38”
in the second line thereof and replacing it with a reference to “Exhibits A-1
through A-39.”

 

5.                                      Right to Repool Properties.  A new
Section 2.5 is added to the Lease immediately after Section 2.4 as follows:

 

2.5                               Right to Repool Properties.  Landlord shall
have the right from time to time in connection with a financing or other capital
raising transaction to terminate the Term of this Agreement with respect to one
or more Properties and contemporaneously to lease such Properties back to Tenant
or an Affiliated Person as to Tenant under one of the Other Leases, and/or that
certain Lease Agreement, dated as of May 30, 2007, among HPT PSC Properties
Trust, HPT PSC Properties LLC, and Tenant, as amended, and/or one or more new
lease(s) as determined by Landlord (a “repooling”), provided that Landlord shall
have obtained Tenant’s prior written consent to any such repooling, which
consent shall not be unreasonably withheld, conditioned or delayed.  Each party
agrees to execute and deliver such documentation as the other party may
reasonably request in connection with any such new lease or repooling,
including, without limitation, a new lease, a lease amendment, and a new
guaranty from Guarantor or confirmation from Guarantor that its existing
Guaranty applies to any such new lease or lease amendment.

 

6.                                      Right of First Refusal.  A new
Section 2.6 is added to the Lease immediately after the new Section 2.5 as
follows:

 

2.6                               Right of First Refusal.

 

(a)                                 At no time during the term of this Agreement
may Tenant or any Affiliated Person as to Tenant (including, without limitation,
TCA or any Affiliated Person as to TCA), directly or indirectly, purchase,
lease, mortgage or otherwise finance (including through a sale and leaseback
transaction), or participate in the purchase, lease, mortgage or financing of,
any Travel Center, or any property intended to be used as a Travel Center, other
than a Travel Center or property that is operated or proposed to be operated as
a “Petro” or “Petro Stopping Center” or otherwise under the “Petro” brand, in
the United States or Canada, without first having (i) provided written notice of
such proposed transaction to Landlord, describing such proposed transaction in
sufficient detail (including pricing and all other material terms) and offering
Landlord the right to purchase, lease, mortgage or finance such Travel Center or
property and (ii) negotiated in good faith with Landlord.  If, after ten
(10) Business Days, Landlord and Tenant (or any applicable Affiliated Person as
to Tenant) have not reached agreement on the terms of such purchase, lease,
mortgage or financing, Tenant (or such Affiliated Person as to Tenant) will be
free to purchase, lease, mortgage or finance such Travel Center or property
itself or with others, free of the restrictions of this Section 2.6.

 

Exhibit B-3

 

--------------------------------------------------------------------------------


 

(b)                                 Tenant agrees that irreparable damage would
occur if its obligations under this Section 2.6 were not performed in accordance
with their terms and that Landlord’s remedy at law for Tenant’s breach of its
obligations under this Section 2.6 would be inadequate.  Upon any such breach,
Landlord shall be entitled (in addition to any other rights or remedies it may
have at law) to seek an injunction enjoining and restraining Tenant and/or such
Affiliated Person as to Tenant from continuing such breach.  Tenant agrees that
the period of restriction and the geographical area of restriction imposed upon
Tenant are fair and reasonable.  If the provisions of this Section 2.6 relating
to the period or the area of restriction are determined to exceed the maximum
period or areas which a court having jurisdiction over the matter would deem
enforceable, such period or area shall, for purposes of this Agreement, be
deemed to be the maximum period or area which such court determines valid and
enforceable.  Nothing contained in this Section 2.6(b) shall limit Landlord from
pursuing any other rights or remedies available to it for any breach by Tenant
of any of its obligations under Section 2.6 (including, without limitation, any
of the rights or remedies contemplated by Article 12 of this Agreement).

 

7.                                      Exhibit A.  Exhibit A to the Lease is
hereby amended by (a) deleting the initial page entitled “EXHIBITS A-1 through
A-38” therefrom in its entirety and replacing it with the page entitled
“EXHIBITS A-1 through A-39” attached hereto and (b) adding Exhibit A-39 attached
to this Amendment immediately following Exhibit A-38 to the Lease.

 

8.                                      Exhibit C.  Exhibit C to the Lease is
hereby deleted in its entirety and replaced with Exhibit C attached to this
Amendment.

 

9.                                      Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed and all other terms remain in full force
and effect.

 

10.                               Counterparts.  This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit B-3

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC

 

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

Exhibit B-3

 

--------------------------------------------------------------------------------


 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty; and said
Guarantors furthermore agree to enter into similar confirmations as to any
future amendment(s) of the Lease, as amended by this Amendment, entered into
pursuant to Section 2.5 thereof and to enter into a guaranty (in form similar to
the Guaranty) of the obligations of the tenant under any new lease entered into
pursuant to said Section 2.5.  Furthermore, each Guarantor acknowledges the
terms and provisions of Section 2.6 of the Lease, as amended by this Amendment,
and agrees that it shall comply (and it shall cause all of its Affiliated
Persons to comply) with the terms and provisions of said Section 2.6, as if each
such Guarantor and any such Affiliated Person had executed said Lease as Tenant
thereunder.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC

 

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

Exhibit B-3

 

--------------------------------------------------------------------------------


 

EXHIBITS A-1 through A-39

 

Land

 

Exhibit

 

TA Site No.

 

Property Address

A-1

 

16

 

3501 Buttermilk Road, Cottondale (Tuscaloosa), AL 35453.

A-2

 

225

 

1010 North 339th Avenue, Tonopah, AZ 85354.

A-3

 

40

 

3524 S. Highway 99 W., Corning, CA 96021.

A-4

 

26

 

4265 East Guasti Road, Ontario, CA 91761.

A-5

 

228

 

2200 Ninth Street, Limon, CO 80828.

A-6

 

154

 

1875 Meriden-Waterbury Turnpike, Milldale, CT 06467.

A-7

 

247

 

P.O. Box 638, Baldwin, FL 32234.

A-8

 

258

 

2995 US Highway 17 South, Brunswick, GA 31525.

A-9

 

146

 

981 Cassville-White Road, Cartersville, GA 30121.

A-10

 

92

 

505 Truckers Lane R.R. #7, Bloomington, IL 61701.

A-11

 

35

 

1702 West Evergreen, Effingham, IL 62401.

A-12

 

10

 

2510 Burr Street, Gary, IN 46406.

A-13

 

173

 

5930 E. State Road 334, Whitestown, IN 46075.

A-14

 

93

 

7777 Burlington Pike, Florence, KY 41042.

A-15

 

161

 

1701 N. University Avenue, Lafayette, LA 70507.

A-16

 

216

 

5501 O’Donnell St. Cutoff, Baltimore, MD 21224.

A-17

 

198

 

6364 Dixie Highway, Saginaw, MI 48722.

A-18

 

116

 

6100 Sawyer Road, Sawyer, MI 49125.

A-19

 

51

 

854 State Highway 80, Matthews, MO 63867.

A-20

 

181

 

6000 E. Frontage Road, Mill City, NV 89418.

A-21

 

218

 

I-295 Exit 18 Berkley Rd., Paulsboro, NJ 08066.

A-22

 

229

 

1700 U.S. Route 66 West, Moriarty, NM 87035.

A-23

 

210

 

125 Neelytown Road, Montgomery (Maybrook), NY 12549.

A-24

 

11

 

6762 St. Rt. 127, Eaton (Dayton), OH 45320.

A-25

 

87

 

3483 Libbey Road, Perrysburg (Toledo), OH 43551.

A-26

 

36

 

801 South Council Road, Oklahoma City (East), OK 73128.

A-27

 

183

 

790 NW Frontage Road, Troutdale, OR 97060.

A-28

 

213

 

10835 John Wayne Drive, Greencastle, PA 17225.

A-29

 

214

 

875 N. Eagle Valley Rd., Milesburg, PA 16853.

A-30

 

25

 

1402 E. Main Street, Duncan (Spartanburg), SC 29334.

A-31

 

157

 

4400 Peytonville Road, Franklin, TN 37064.

A-32

 

55

 

7000 I-40 East Whitaker Road, Amarillo, TX 79118.

A-33

 

235

 

8301 N. Expressway 281, Edinburg, TX 78541.

A-34

 

233

 

1700 Wilson Road, Terrell, TX 75161.

A-35

 

186

 

1100 North 130 West, Parowan, UT 84761.

A-36

 

142

 

10134 Lewison Rd., Ashland, VA 23005.

A-37

 

50

 

5901 Highway 51, DeForest (Madison), WI 53532.

A-38

 

234

 

1400 Higley Blvd., Rawlins, WY 82301.

A-39

 

376

 

1035 West State Road 42, Brazil, IN 47834.

 

[See attached copies.]

 

Exhibit B-3

 

--------------------------------------------------------------------------------


 

EXHIBIT A-39

 

Petro Brazil

1035 West State Road 42
Brazil, Indiana 47834

 

Real property in the City of Brazil, County of Clay, State of Indiana, described
as follows:

 

TRACT I:

 

A PART OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 36, TOWNSHIP
12 NORTH, RANGE 7 WEST, MORE PARTICULARLY DESCRIBED TO-WIT:

 

BEGINNING AT THE NORTHEAST CORNER OF SECTION 36; THENCE NORTH 87 DEGREES 48
MINUTES 30 SECONDS WEST 740 FEET ALONG THE NORTH LINE OF SAID SECTION TO A
POINT; THENCE SOUTH 00 DEGREES 38 MINUTES 00 SECONDS WEST 775 FEET TO A POINT;
THENCE SOUTH 87 DEGREES 48 MINUTES 30 SECONDS EAST 740 FEET TO A POINT ON THE
EAST LINE OF SECTION 36; THENCE NORTH 00 DEGREES 38 MINUTES 00 SECONDS EAST
ALONG THE EAST LINE OF SAID SECTION 36, 775 FEET TO THE PLACE OF BEGINNING.

 

TRACT II:

 

A PART OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 36, TOWNSHIP
12 NORTH, RANGE 7 WEST, MORE PARTICULARLY DESCRIBED AS FOLLOWS, TO-WIT:

 

BEGINNING AT A POINT 740 FEET WEST OF THE NORTHEAST CORNER OF SECTION 36; THENCE
SOUTH PARALLEL WITH THE EAST SECTION LINE 775 FEET; THENCE WEST PARALLEL WITH
THE NORTH SECTION LINE 290 FEET; THENCE NORTH 775 FEET TO THE NORTH SECTION LINE
OF SECTION 36; THENCE EAST ALONG THE SECTION LINE 290 FEET TO THE PLACE OF
BEGINNING.

 

TRACT III:

 

A PART OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 36, TOWNSHIP
12 NORTH, RANGE 7 WEST, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT 1030 FEET WEST OF THE NORTHEAST CORNER OF SECTION 36;
THENCE SOUTH PARALLEL WITH THE EAST SECTION LINE 775 FEET; THENCE WEST 290 FEET;
THENCE NORTH 775 FEET TO THE NORTH SECTION LINE OF SECTION 36; THENCE EAST ALONG
THE NORTH SECTION LINE 290 FEET TO THE PLACE OF BEGINNING.

 

EXCEPTING THEREFROM, A PART OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF
SECTION 36, TOWNSHIP 12 NORTH, RANGE 7 WEST, MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

BEGINNING AT THE NORTHWEST CORNER OF THE NORTHEAST QUARTER OF THE NORTHEAST
QUARTER OF SECTION 36, TOWNSHIP 12 NORTH, RANGE 7 WEST;

 

Exhibit B-3

 

--------------------------------------------------------------------------------


 

THENCE EAST 190 FEET; THENCE SOUTH 270 FEET; THENCE WEST 190 FEET; THENCE NORTH
270 FEET TO THE POINT OF BEGINNING.

 

Exhibit B-3

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Petro Properties

 

TA Site No.

 

Property Address

376

 

1035 West State Road 42, Brazil, IN 47834.

 

Exhibit B-3

 

--------------------------------------------------------------------------------


 

Exhibit B-4

 

Amendment to Amended and Restated TA Lease No. 4

 

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 4

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 4 (this
“Amendment”) is made and entered into as of [·], 2016 by and between HPT TA
PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA PROPERTIES
LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 4, dated as of June 9, 2015, as amended by that certain
First Amendment to Amended and Restated Lease Agreement No. 4, dated as of
June 16, 2015, that certain Second Amendment to Amended and Restated Lease
Agreement No. 4, dated as of June 23, 2015, that certain Third Amendment to
Amended and Restated Lease Agreement No. 4, dated as of September 23, 2015, and
that certain Fourth Amendment to Amended and Restated Lease Agreement No. 4,
dated as of March 31, 2016 (as so amended, the “Lease”);

 

WHEREAS, Landlord and Tenant desire to amend the Lease in certain respects; and

 

WHEREAS, Guarantor (this and other capitalized terms used and not otherwise
defined in this Amendment shall have the meanings given such terms in the Lease)
is executing this Amendment to confirm the continuation of the Guaranty;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Base Year.  In accordance with
Section 2.2 of the Transaction Agreement dated June 1, 2015 by and among
Landlord, Tenant and certain of their Affiliates,  Landlord and Tenant confirm
that the defined term “Base Year” set forth in Section 1.10 of the Lease means,
with respect to the Property located at 160 State Highway 77, Hillsboro, Texas,
the 2019 calendar year.

 

2.                                      Right to Repool Properties.  A new
Section 2.5 is added to the Lease immediately after Section 2.4 as follows:

 

2.5                               Right to Repool Properties.  Landlord shall
have the right from time to time in connection with a financing or other capital
raising transaction to terminate the Term of this Agreement with respect to one
or more Properties and contemporaneously to lease such Properties back to Tenant
or an Affiliated Person as to Tenant under one of the Other Leases, and/or that
certain Lease Agreement, dated as of May 30, 2007, among HPT PSC Properties
Trust, HPT PSC Properties LLC, and Tenant, as amended, and/or one or more new
lease(s) as determined by Landlord (a “repooling”), provided that Landlord shall
have

 

Exhibit B-4

 

--------------------------------------------------------------------------------


 

obtained Tenant’s prior written consent to any such repooling, which consent
shall not be unreasonably withheld, conditioned or delayed.  Each party agrees
to execute and deliver such documentation as the other party may reasonably
request in connection with any such new lease or repooling, including, without
limitation, a new lease, a lease amendment, and a new guaranty from Guarantor or
confirmation from Guarantor that its existing Guaranty applies to any such new
lease or lease amendment.

 

3.                                      Right of First Refusal.  A new
Section 2.6 is added to the Lease immediately after the new Section 2.5 as
follows:

 

2.6                               Right of First Refusal.

 

(a)                                 At no time during the term of this Agreement
may Tenant or any Affiliated Person as to Tenant (including, without limitation,
TCA or any Affiliated Person as to TCA), directly or indirectly, purchase,
lease, mortgage or otherwise finance (including through a sale and leaseback
transaction), or participate in the purchase, lease, mortgage or financing of,
any Travel Center, or any property intended to be used as a Travel Center, other
than a Travel Center or property that is operated or proposed to be operated as
a “Petro” or “Petro Stopping Center” or otherwise under the “Petro” brand, in
the United States or Canada, without first having (i) provided written notice of
such proposed transaction to Landlord, describing such proposed transaction in
sufficient detail (including pricing and all other material terms) and offering
Landlord the right to purchase, lease, mortgage or finance such Travel Center or
property and (ii) negotiated in good faith with Landlord.  If, after ten
(10) Business Days, Landlord and Tenant (or any applicable Affiliated Person as
to Tenant) have not reached agreement on the terms of such purchase, lease,
mortgage or financing, Tenant (or such Affiliated Person as to Tenant) will be
free to purchase, lease, mortgage or finance such Travel Center or property
itself or with others, free of the restrictions of this Section 2.6.

 

(b)                                 Tenant agrees that irreparable damage would
occur if its obligations under this Section 2.6 were not performed in accordance
with their terms and that Landlord’s remedy at law for Tenant’s breach of its
obligations under this Section 2.6 would be inadequate.  Upon any such breach,
Landlord shall be entitled (in addition to any other rights or remedies it may
have at law) to seek an injunction enjoining and restraining Tenant and/or such
Affiliated Person as to Tenant from continuing such breach.  Tenant agrees that
the period of restriction and the geographical area of restriction imposed upon
Tenant are fair and reasonable.  If the provisions of this Section 2.6 relating
to the period or the area of restriction are determined to exceed the maximum
period or areas which a court having jurisdiction over the matter would deem
enforceable, such period or area shall, for purposes of this Agreement, be
deemed to be the maximum period or area which such court determines valid and
enforceable.  Nothing contained in this Section 2.6(b) shall limit Landlord from
pursuing any other rights or remedies available to it for any breach by Tenant
of any of its obligations under Section 2.6

 

Exhibit B-4

 

--------------------------------------------------------------------------------


 

(including, without limitation, any of the rights or remedies contemplated by
Article 12 of this Agreement).

 

4.                                      Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed and all other terms remain in full force
and effect.

 

5.                                      Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit B-4

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC

 

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

Exhibit B-4

 

--------------------------------------------------------------------------------


 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty; and said
Guarantors furthermore agree to enter into similar confirmations as to any
future amendment(s) of the Lease, as amended by this Amendment, entered into
pursuant to Section 2.5 thereof and to enter into a guaranty (in form similar to
the Guaranty) of the obligations of the tenant under any new lease entered into
pursuant to said Section 2.5.  Furthermore, each Guarantor acknowledges the
terms and provisions of Section 2.6 of the Lease, as amended by this Amendment,
and agrees that it shall comply (and it shall cause all of its Affiliated
Persons to comply) with the terms and provisions of said Section 2.6, as if each
such Guarantor and any such Affiliated Person had executed said Lease as Tenant
thereunder.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC

 

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

Exhibit B-4

 

--------------------------------------------------------------------------------


 

Exhibit B-5

 

Amendment to Petro Lease

 

(See attached copy.)

 

--------------------------------------------------------------------------------


 

AMENDMENT TO LEASE AGREEMENT

 

THIS AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as of [·],
2016, by and among HPT PSC PROPERTIES TRUST, a Maryland real estate investment
trust, and HPT PSC PROPERTIES LLC, a Maryland limited liability company
(collectively, “Landlord”), and TA OPERATING LLC, a Delaware limited liability
company (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Landlord and Tenant (as successor by merger with Petro Stopping
Centers, L.P.) are parties to that certain Lease Agreement, dated as of May 30,
2007, as amended (as so amended, the “Lease”);

 

WHEREAS, Landlord and Tenant wish to amend the Lease to extend the Fixed Term
(this and other capitalized terms used and not otherwise defined in this
Amendment shall have the meanings given such terms in the Lease) and in certain
other respects; and

 

WHEREAS, Guarantor is executing this Amendment to confirm the continuation of
the Guaranty;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Fixed Term.   Section 2.3 of the Lease
is deleted in its entirety and replaced with the following:

 

2.3                               Fixed Term.  The initial term of this
Agreement (the “Fixed Term”) shall commence on the Commencement Date and shall
expire on June 30, 2032.

 

2.                                      Right to Repool Properties.  A new
Section 2.5 is added to the Lease immediately after Section 2.4 as follows:

 

2.5                               Right to Repool Properties.  Landlord shall
have the right from time to time in connection with a financing or other capital
raising transaction to terminate the Term of this Agreement with respect to one
or more Properties and contemporaneously to lease such Properties back to Tenant
or an Affiliated Person as to Tenant under one or more of the other leases
between any Affiliated Person as to Landlord and any Affiliated Person as to
Tenant and/or one or more new lease(s) as determined by Landlord (a
“repooling”), provided that Landlord shall have obtained Tenant’s prior written
consent to any such repooling, which consent shall not be unreasonably withheld,
conditioned or delayed.  Each party agrees to execute and deliver such
documentation as the other party may reasonably request in connection with any
such new lease or repooling, including, without limitation, a new lease, a lease
amendment, and a new guaranty from

 

Exhibit B-5

 

--------------------------------------------------------------------------------


 

Guarantor or confirmation from Guarantor that its existing Guaranty applies to
any such new lease or lease amendment.

 

3.                                      Right of First Refusal.  A new
Section 2.6 is added to the Lease immediately after the new Section 2.5 as
follows:

 

2.6                               Right of First Refusal.

 

(a)                                 At no time during the term of this Agreement
may Tenant or any Affiliated Person as to Tenant (including, without limitation,
TA or any Affiliated Person as to TA), directly or indirectly, purchase, lease,
mortgage or otherwise finance (including through a sale and leaseback
transaction), or participate in the purchase, lease, mortgage or financing of,
any Travel Center, or any property intended to be used as a Travel Center that
is operated or proposed to be operated as a “Petro” or “Petro Stopping Center”
or otherwise under the “Petro” brand, in the United States or Canada, without
first having (i) provided written notice of such proposed transaction to
Landlord, describing such proposed transaction in sufficient detail (including
pricing and all other material terms) and offering Landlord the right to
purchase, lease, mortgage or finance such Travel Center or property and
(ii) negotiated in good faith with Landlord.  If, after ten (10) Business Days,
Landlord and Tenant (or any applicable Affiliated Person as to Tenant) have not
reached agreement on the terms of such purchase, lease, mortgage or financing,
Tenant (or such Affiliated Person as to Tenant) will be free to purchase, lease,
mortgage or finance such Travel Center or property itself or with others, free
of the restrictions of this Section 2.6.

 

(b)                                 Tenant agrees that irreparable damage would
occur if its obligations under this Section 2.6 were not performed in accordance
with their terms and that Landlord’s remedy at law for Tenant’s breach of its
obligations under this Section 2.6 would be inadequate.  Upon any such breach,
Landlord shall be entitled (in addition to any other rights or remedies it may
have at law) to seek an injunction enjoining and restraining Tenant and/or such
Affiliated Person as to Tenant from continuing such breach.  Tenant agrees that
the period of restriction and the geographical area of restriction imposed upon
Tenant are fair and reasonable.  If the provisions of this Section 2.6 relating
to the period or the area of restriction are determined to exceed the maximum
period or areas which a court having jurisdiction over the matter would deem
enforceable, such period or area shall, for purposes of this Agreement, be
deemed to be the maximum period or area which such court determines valid and
enforceable.  Nothing contained in this Section 2.6(b) shall limit Landlord from
pursuing any other rights or remedies available to it for any breach by Tenant
of any of its obligations under Section 2.6 (including, without limitation, any
of the rights or remedies contemplated by Article 12 of this Agreement).

 

4.                                      Deferral Agreement.  Reference is made
to that certain Deferral Agreement, dated as of August 11, 2008, among Landlord
and Tenant, among others, as amended (as so amended, the “Deferral Agreement”). 
For the avoidance of doubt, nothing contained in this Amendment

 

Exhibit B-5

 

--------------------------------------------------------------------------------


 

shall affect any of the terms or provisions of the Deferral Agreement or extend
the date required for payment of any Deferred Rent (as defined in the Deferral
Agreement), such that all such Deferred Rent payable in respect of the Deferral
Agreement shall remain due and payable on June 30, 2024.

 

5.                                      Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall constitute an
original, but all of which, when taken together, shall constitute one and the
same instrument.

 

6.                                      Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit B-5

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument as of the date above first written.

 

 

LANDLORD:

 

 

 

HPT PSC PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

HPT PSC PROPERTIES LLC

 

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC

 

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

Exhibit B-5

 

--------------------------------------------------------------------------------


 

Reference is made to the Guaranty of Tenant’s obligations under the Lease dated
May 30, 2007 given by TRAVELCENTERS OF AMERICA LLC, a Delaware limited liability
company (the “Guarantor”) to Landlord.  Guarantor hereby confirms that all
references in such Guaranty to the word “Lease” shall mean the Lease, as defined
therein, as amended by the foregoing Amendment to Lease Agreement, and said
Guarantor hereby reaffirms the Guaranty; and said Guarantor further agrees to
enter into similar confirmations as to any future amendment(s) of the Lease, as
amended by this Amendment, entered into pursuant to Section 2.5 thereof and to
enter into a guaranty (in form similar to the Guaranty) of the obligations of
the tenant under any new lease entered into pursuant to said Section 2.5. 
Furthermore, Guarantor acknowledges the terms and provisions of Section 2.6 of
the Lease, as amended by this Amendment, and agrees that it shall comply (and it
shall cause all of its Affiliated Persons to comply) with the terms and
provisions of said Section 2.6, as if Guarantor and any such Affiliated Person
had executed said Lease as Tenant thereunder.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

--------------------------------------------------------------------------------